DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,6,7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suyama in view of The Kinks-Dave Davies 1958 Gibson Flying V Korina Solid Body | Lot #85040 | Heritage Auctions (ha.com).
Suyama discloses  body structural unit for an electric guitar, comprising: a neck, a body (20) that includes a wood portion with a wood grain, wherein a direction of the wood grain of the wood portion, when viewed along a thickness direction of the body, is at an angle with respect to a lengthwise direction of a neck of the electric guitar (see figure 4; wherein: the wood portion has a plurality of wood layers of different thicknesses; and the direction of the wood grain of the wood portion is a direction of a wood grain of one layer of the plurality of wood layers that has a greatest thickness, which is at an angle in respect to the lengthwise direction (see figure 2);  a wood portion comprising a wood grain extending along a first wood grain direction and being configured to connect to a guitar neck oriented along a longitudinal neck mount 
	Suyama does not discloses the specific use of a neck.
	The Kinks-Dave Davies 1958 Gibson Flying V Korina Solid Body | Lot #85040 | Heritage Auctions (ha.com) discloses the use of an electric body guitar with a body and a neck where the wood grain is oriented in a specific direction.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device and disclose in Suyama to include the neck as disclosed in The Kinks in order to provide a guitar with high strength characteristics.

4.	Claims 2-5, and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067.  The examiner can normally be reached on 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837